SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 EDAP TMS S.A. Files on September 20, 2011 EDAP TMS S.A. Parc Activite La Poudrette Lamartine 4/6 Rue du Dauphine 69120 Vaulx-en-Velin - France Commission File Number: 0-29374 Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X This report on Form 6-K is hereby incorporated by reference in the registration statement of EDAP TMS S.A. on Form F-3, file number 333-136811, 333-147762, 333-152738 and 333-169793. 1 Explanatory Note Operating and Financial Review and Prospects and Unaudited Consolidated Interim Financial Statements for the six months ended and as of June 30, 2011 The following discussion of our results of operations and liquidity and capital resources for the six months ended June 30, 2011 is based on, and should be read in conjunction with the unaudited consolidated interim financial statements and the notes thereto included in this report on Form 6-K.The unaudited consolidated interim financial statements have been prepared in accordance with U.S. GAAP and refer to the new topic-based FASB Accounting Standards Codification (“ASC”). The unaudited consolidated interim financial statements furnished in this report on Form 6-K supplements the unaudited financial information furnished on Form 6-K on August 30, 2011. The unaudited financial information included herein does not amend or restate the information furnished on August 30, 2011. Operating and Financial Review and Prospects for the six months ended and as of June 30, 2011 Operating Results Six Months Ended June 30, 2011 Compared to Six Months Ended June 30, 2010 Six months ended Six months ended (in millions of euros) June 30, 2011 June 30, 2010 Total revenues Total net sales Of which HIFU Of which UDS Total cost of sales ) ) Gross profit Gross profit as a percentage of total net sales % % Operating expenses before FDA PMA ) ) FDA PMA expenses ) ) Total operating expenses ) ) Operating loss before FDA PMA ) ) Loss from operations ) ) Net income (loss) ) ) Totalrevenues. Our total revenues decreased 16.2% from €10.3 million in the first half of 2010 to €8.7 million in the first half of 2011, principally due to decreased medical device sales, both in the HIFU and lithotripsy divisions. The decrease in HIFU revenues reflected the lower adoption of HIFU in the radical treatment paradigm, while the decrease in Lithotripsy sales was mainly due to delays in sales projects that were postponed to the second part of the year. HIFU division. The HIFU division’s total revenues decreased 21.4% to €2.7 million in the first half of 2011 as compared to €3.5 million in the first half of 2010. The HIFU division’s net sales of medical devices decreased 72.9% to €0.2 million in the first half of 2011, as compared to €0.6 million in the first half of 2010. In the first half of 2011, we sold one used Ablatherm unit, while we sold two units in the first half of 2010. 2 Net sales of revenue-per-procedure (or “RPP”) treatments decreased 13.8% to €1.6 million in the first half of 2011, as a result of the 16% decrease in the number of treatments performed both on a mobile and fixed RPP basis. Net sales of consumables decreased 24.7% to €0.3 million in the first half of 2011, and net sales of HIFU-related spare parts, supplies, leasing and services remained stable at €0.7 million in the first half of 2011 compared to the first half of 2010. Other HIFU-related revenue increased to €25 thousand in the first half of 2011, from €3 thousand in the first half of 2010 due to the sale of a license. UDS division. The UDS division’s total revenues decreased 13.5% from €6.8 million in the first half of 2010 to €5.9 million in the first half of 2011, mostly due to decreased sales volumes in medical devices. The UDS division’s net sales of medical devices decreased 16.6% from €3.0 million in the first half of 2010 to €2.5 million in the first half of 2011 with 10 lithotripsy devices sold in the first half of 2011 compared to 15 lithotripsy devices sold in the first half of 2010. Net sales of UDS-related spare parts, supplies, leasing and services decreased 0.5% from €2.3 million in the first half of 2010 to €2.2 million in the first half of 2011. Other UDS-related revenue decreased €500 thousand in the first half of 2011 as a result of a one-time €500 thousand government subsidy that was granted to the Company in the first half of 2010. No other UDS-related revenue was recognized in the first half of 2011. Cost of sales. Cost of sales decreased 15.8% from €6.1million in the first half of 2010 to €5.1 million in the first half of 2011, and represented 59.7% of net sales in the first half of 2011, down from 62.3% net sales in the first half of 2010. Operating expenses. Operating expenses decreased 20.8%, or €1.4 million, from €6.9 million in the first half of 2010 to €5.4 million in the first half of 2011. Without the effect of the FDA PMA trials, operating expenses decreased €0.6 million or 9.4%. The costs associated with the FDA PMA trial decreased 70.7% at €0.4 million in the first half of 2011 compared to €1.3 million in the first half of 2010, as a result of the end of treatment phase in June 30, 2010. Excluding the FDA PMA trials, marketing and sales expenses decreased €0.4 million, or 13.9%. Excluding the FDA PMA trials, research and development expenses increased 15.2% at €0.8 million in the first half of 2011 from €0.7 million in the first half of 2010. Excluding the FDA PMA trials, general and administrative expenses decreased 11.7% from €1.6 million in the first half of 2010 to €1.4 million in the first half of 2011. Operating loss. As a result of the factors discussed above, we recorded a consolidated operating loss of €1.9 million in the first half of 2011 as compared to a consolidated operating loss of €2.7 million in the first half of 2010. Excluding the expenses of the FDA PMA trials, the consolidated operating loss in the first half of 2011 was €1.6 million, compared to €1.4 million in the first half of 2010. We realized an operating loss in the HIFU division of €0.3 million in the first half of 2011, an increase of 0.1 million from the first half of 2010, and an operating loss in the UDS division of €0.6 million in the first half of 2011, as compared to an operating loss of €0.5 million in the first half of 2010. Financial (expense) income, net.Financial (expense) income net was an income of €1.2 million in the first half of 2011, including €1.6 million in income due to the adjustment of the convertible debt to fair value, compared with a loss of €1.4 million in the first half of 2010, including a €0.4 million expense due to the adjustment of the convertible debt to fair value. 3 Foreign currency exchange gains (loss), net. In the first half of 2011, we recorded a net foreign currency exchange loss of €0.4 million, compared to a gain of €1.3 million in the first half of 2010. Other income (expense), net. There was no other income (expense) in the first half of 2011, compared to an expense of €2 thousand in the first half of 2010. Income taxes. Income tax was an expense of €94 thousand in the first half of 2011, compared to an expense of €825 thousand in the first half of 2010. Net income (loss). As a result of the above, we realized a consolidated net loss of €1.2 million in the first half of 2011 compared with a consolidated net loss of €3.6 million in the first half of 2010. Liquidity and Capital Resources Six months ended Six months ended (in thousands of euros) June 30, 2011 June 30, 2010 Net cash used in operating activities ) ) Net cash used in investing activities ) ) Net cash used in financing activities ) Net effect of exchange rate changes 81 ) Net increase/(decrease) in cash and cash equivalents ) ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period Total cash and cash equivalents, and short-term investments as of June 30 Our cash position as of June 30, 2011 was €5.5 million (including €1.4 million of short-term treasury investments), compared to €11.4 million (including €6.4 million of short-term treasury investments), as of June 30, 2010. We experienced negative cash flows of €3.2 million and €6.6 million in the first half of 2011 and 2010, respectively. In 2011, net cash used in operating activities was €2.9 million compared with net cash used in operating activities of €1.2 million in the first half of 2010. In the first half of 2011, net cash used in operating activities reflected principally: - a net loss of €1.2 million; - the elimination of €1.1 million of net expenses without an effect on cash, including €0.5 million of depreciation and amortization, €0.2 million of change in long-term provisions and an income of €1.6 million due to variation of the fair value of financial instruments (convertible debentures, investor warrants and placement agent warrants); - a decrease in trade accounts receivable of €1.8 million; - an increase in inventories of €0.9 million; - an increase in payables of €1.3 million; - a decrease in prepaid expenses of €0.2 million; and - an increase in other current liabilities of €0.4 million. 4 In the first half of 2010, net cash used in operating activities reflected principally: - a net loss of €3.6 million; - the elimination of €1.3 million of net expenses without an effect on cash, including €0.7 million of depreciation and amortization, €0.1 million of change in long-term provisions and a loss of €0.5 million due to variation of the fair value of financial instruments (convertible debentures, investor warrants and placement agent warrants); - a decrease in trade accounts receivable of €1.6 million; - an increase in other receivables of €0.4 million; - an increase in inventories of €0.8 million; - a decrease in payables of €0.3 million; - a decrease in prepaid expenses of €0.3 million; and - an increase in accrued expenses of €0.6 million. In the first half of 2011, net cash used in investing activities was €0.2 million compared with net cash used of €5.6 million in investing activities in the first half of 2010. Net cash used in investing activities of €0.2 million in the first half of 2011 reflected investments of €0.3 million in capitalized assets produced by the Company, mostly HIFU devices used on the RPP basis, and the sale of short-term treasury investments of €0.1 million. In the first half of 2010, net cash used in investing activities was €5.6 million, reflecting investments of €0.1 million in capitalized assets produced by the Company (mainly Ablatherm devices as a support of the RPP business model in HIFU). An investment of €0.2 million in property, plant and equipment; and acquisitions of short-term treasury investments of €5.3 million. In the first half of 2011, net cash used in financing activities was €0.2 million compared with net cash provided by financing activities of €0.3 million in the first half of 2010.In the first half of 2011, these activities reflected principally the €0.4 million increase in capital related to the issuance of new shares in payment of the interest coupons on the convertible debt, a long-term debt increase of €0.2 million, repayment of long term borrowings for €0.2 million, repayment of capital lease obligations totaling €0.4 million, and a decrease of €0.2 million in bank overdrafts. In the first half of 2010, net cash provided in financing activities was €0.3 million, reflecting principally the €2.0 million increase in capital related to the issuance of new shares in payment of the interest coupons on the convertible debt and the US$1.5 million partial conversion of the convertible debt, a long-term debt increase of €0.6 million, repayment of long term borrowings for €1.3 million, repayment of capital lease obligations totaling €0.4 million, and a decrease of €0.4 million in bank overdrafts. Contractual Obligations and Commercial Commitments as of June 30, 2011(in thousands of euro, excluding interest expenses) Payments Due by Period Total Less than 1 year 1-3 years 4-5 years More than 5 years Short-Term Debt — — — Long-Term Debt 80 Capital Lease Obligations — — 5 Significant Developments On May 24, 2011, our shareholders adopted resolutions extending the validity of certain delegations of authority previously granted to the Board of Directors, including, among others, allowing the Board of Directors to issue ordinary shares in a financing or financings when market conditions permit to raise funds to improve the Company’s balance sheet and support the growth of our business. The new resolutions extended the maximum aggregate number of ordinary shares to be issued to 10 million shares, which provided us with the flexibility to continue our development strategy. In June 2011, we gained marketing approval for our Sonolith® i-move innovative lithotripter by the Japanese Health Authorities. We also gained marketing approval for our Sonolith® i-sys high-end integrated lithotripter in Taiwan. These approvals are expected to allow us to further expand our lithotripsy business and gain market share in these major markets. In August 2011, we received marketing clearance from the U.S. Food and Drug Administration (or the “FDA”) for our Sonolith i-move device, a technologically advanced compact mobile lithotripter. The FDA has cleared our Sonolith i-move device for fragmentation of kidney stones, ESWL procedures and endourology applications. This clearance is expected to enable us to maximize our opportunity to gain market share from our competitors in the U.S. 6 Interim Unaudited Financial Statements for the six months ended and as of June 30, 2011 Index Consolidated Balance Sheets (Unaudited) as of June 30, 2011 and December 31, 2010 8 Consolidated Statement ofIncome (Unaudited) for the periods ended June 30, 2011 and 2010 9 Consolidated Statement ofShareholders' Equity (Unaudited) for the period ended June 30, 2011 10 Consolidated Statements ofCash Flows (Unaudited) for the periods ended June 30, 2011 and 2010 11 Notes to Consolidated Interim Financial Statements 12 7 EDAP TMS S.A. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As of June 30, 2011 (unaudited) and December 31, 2010 (in thousands of euros unless otherwise noted) ASSETS Notes 06-30-2011 12-31-2010 Current assets Cash and cash equivalents 2 Net Trade accounts and notes receivable Other receivables Inventories 3 Deferred tax assets Other assets, current portion Short-term investment 2 Total current assets Other assets, non-current 75 Property and equipment, net Intangible assets, net 70 82 Goodwill Deposits and other non-current assets Total assets LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Trade accounts and notes payable Deferred revenues, current portion Social security and other payroll withholdings taxes Income taxes payable 45 48 Other accrued liabilities Short-term borrowings 4 Current portion of capital lease obligations 5 Current portion of long-term debt 6 Total current liabilities Deferred revenues, non current Capital lease obligations, non current 5 Convertible debentures carried at fair value 6 Financial instruments carried at fair value 6 Long-term debt, non current 6 Other long-term liabilities Total liabilities Shareholders’ equity Common stock, €0.13 par value; 13,529,949 shares issued and13,117,298 shares outstanding; 13,389,929 shares issued and12,977,278 shares outstanding at June 30, 2011 and at December31, 2010, respectively Additional paid-in capital Retained earnings ) ) Cumulative other comprehensive loss ) ) Treasury stock, at cost; 381,528 shares at June 30, 2011 and at December 31, 2010 ) ) Total shareholders’ equity Total liabilities and shareholders’ equity 8 EDAP TMS S.A. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) For the periods ended June 30, 2011 and 2010 (in thousands of euros unless otherwise noted) Notes 6 months ended June 30, 2011 6months ended June 30, 2010 Sales of goods Sales of RPPs & leases Sales of spare parts and services Total sales Warrants granted — — Total net sales Other revenues 25 Total revenues Cost of goods ) ) Cost of RPPs & leases ) ) Cost of spare parts and services ) ) Total cost of sales ) ) Gross profit Research and development expenses ) ) Selling and marketing expenses ) ) General and administrative expenses ) ) Non-recurring operating expenses — — Loss from operations ) ) Financial (expense) income, net 8 ) Foreign currency exchange gain (loss), net ) Other income (expense), net (2 ) Income (loss) before taxes ) ) Income tax (expense) benefit ) ) Net income (loss) ) ) Basic net earnings (loss) per share ) ) Basic weighted average shares outstanding Diluted net earnings (loss) per share (1) ) ) Diluted weighted average shares outstanding (1) (1) Due to the net losses in 2010 and 2011, the assumed net exercise of stock options/warrants and stock relating to the convertible bonds in this year was excluded, as the effect would have been anti-dilutive. 9 EDAP TMS S.A. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY For the period ended June 30, 2011 (unaudited) (in thousands of euros unless otherwise noted) Number of Shares Common Stock Additional paid-in Capital Retained Earnings Cumula- tive Other Compre- hensive Income (loss) Treasury Stock Total Balance as of December 31, 2010 ) ) ) Net income ) ) Translation adjustment Warrants and stock options granted Capital increase 18 Balance as of June 30, 2011 ) ) ) 10 EDAP TMS S.A. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the periods ended June 30, 2011 and June 30, 2010 (in thousands of euros unless otherwise noted). 6 months ended June 30, 2011 6 months ended June 30, 2010 Cash flows from operating activities Net income (loss) ) ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Change in fair value on Convertible Debentures ) Change in fair value on Investors Warrants and Placement Agent Warrants ) ) Other Non-cash compensation Change in allowances for doubtful accounts & slow-moving inventories (2 ) ) Change in long-term provisions ) ) Net capital loss on disposals of assets 78 47 Deferred tax expense/(benefit) (1 ) Operating cash flow ) ) Increase/Decrease in operating assets and liabilities: Decrease/(Increase) in trade accounts and notes and other receivables Decrease/(Increase) in inventories ) ) Decrease/(Increase) in other assets (Decrease)/Increase in trade accounts and notes payable ) ) (Decrease)/Increase in accrued expenses, other current liabilities ) Net increase/decrease in operating assets and liabilities ) Net cash used in operating activities ) ) Cash flows from investing activities: Additions to capitalized assets produced by the Company ) ) Net proceeds from sale of leased back assets 12 29 Acquisitions of property and equipment ) ) Acquisitions of intangible assets (2
